Exhibit 21.1 MANHATTAN ASSOCIATES, INC. SUBSIDIARIES Subsidiaries Place of Incorporation Manhattan Associates Limited United Kingdom Manhattan Associates Europe B.V. Netherland Manhattan Associates France SARL France Manhattan Associates GmbH Germany Manhattan Associates KK Japan Manhattan Associates Software (Shanghai), Co. Ltd. China Manhattan Associates Pty Ltd. Australia Manhattan Associates Software Pte Ltd. Singapore Manhattan Associates (India) Development Centre Private Limited India Manhattan Associates, S. de R.L. de CV Mexico Manhattan Associates Services, S. de R.L. de CV Mexico Manhattan Associates Supply Chain Software, LLC Georgia, USA Manhattan Associates Chile SpA Chile
